United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-51203
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

DOMINGO SUNNY EREDIA

                       Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 5:00-CR-457-2
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Domingo Sunny Eredia appeals the sentence imposed following

the revocation of his supervised release imposed following his

guilty-plea conviction for conspiracy to possess with intent to

distribute 50 grams or more of cocaine base.   For the first time

on appeal, Eredia argues that the district court plainly erred by

not allowing him to allocute.

     The district court plainly erred by not unequivocally

communicating to Eredia that he had the right to offer any

information of any mitigating circumstances he wished prior to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51203
                                -2-

the pronouncement of sentence.   See United States v. Magwood, 445

F.3d 826, 829 (5th Cir. 2006).   However, because Eredia has not

shown any objective basis that would have moved the district

court to impose a lower sentence, no miscarriage of justice

occurred, and we will not exercise our discretion to correct this

error.   See id. at 830.

     AFFIRMED.